
	
		II
		112th CONGRESS
		2d Session
		S. 3213
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Mr. Cardin (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act with respect to goals for
		  procurement contracts awarded to small business concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Goaling Act of
			 2012.
		2.Goals for
			 procurement contracts awarded to small business concerns
			(a)HeadingSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by striking the subsection enumerator and inserting
			 the following:
				
					(g)Goals for
				procurement contracts awarded to small business
				concerns
					.
			(b)Governmentwide
			 goalsParagraph (1) of section 15(g) of the Small Business Act
			 (15 U.S.C. 644(g)) is amended to read as follows:
				
					(1)Governmentwide
				goalsThe President shall
				annually establish Governmentwide goals for procurement contracts awarded to
				small business concerns, small business concerns owned and controlled by
				service-disabled veterans, qualified HUBZone small business concerns, small
				business concerns owned and controlled by socially and economically
				disadvantaged individuals, and small business concerns owned and controlled by
				women in accordance with the following:
						(A)The Governmentwide goal for participation
				by small business concerns shall be established at not less than 25 percent of
				the total value of all prime contract awards for each fiscal year and 40
				percent of the total value of all subcontract awards for each fiscal
				year.
						(B)The Governmentwide goal for participation
				by small business concerns owned and controlled by service-disabled veterans
				shall be established at not less than 3 percent of the total value of all prime
				contract and at not less than 3 percent of the total value of all subcontract
				awards for each fiscal year.
						(C)The Governmentwide goal for participation
				by qualified HUBZone small business concerns shall be established at not less
				than 3 percent of the total value of all prime contract and at not less than 3
				percent of the total value of all subcontract awards for each fiscal
				year.
						(D)The Governmentwide goal for participation
				by small business concerns owned and controlled by socially and economically
				disadvantaged individuals shall be established at not less than 5 percent of
				the total value of all prime contract and at not less than 5 percent of the
				total value of all subcontract awards for each fiscal year.
						(E)The Governmentwide goal for participation
				by small business concerns owned and controlled by women shall be established
				at not less than 5 percent of the total value of all prime contract and at not
				less than 5 percent of the total value of all subcontract awards for each
				fiscal year.
						(F)The Administrator shall ensure that the
				cumulative annual prime contract goals for all agencies meet or exceed the
				annual Government-wide prime contract goal established by the President
				pursuant to this
				paragraph.
						.
			(c)Agency
			 goalsParagraph (2) of section 15(g) of the Small Business Act
			 (15 U.S.C. 644(g)) is amended to read as follows:
				
					(2)Agency
				goals
						(A)EstablishmentThe
				head of each Federal agency shall annually establish, for the agency that
				individual heads, goals for procurement contracts awarded to small business
				concerns, small business concerns owned and controlled by service-disabled
				veterans, qualified HUBZone small business concerns, small business concerns
				owned and controlled by socially and economically disadvantaged individuals,
				and small business concerns owned and controlled by women.
						(B)Relationship to
				Governmentwide goals
							(i)ScopeThe goals established by the head of a
				Federal agency under subparagraph (A) shall be in the same format as the goals
				established by the President under paragraph (1) and shall address both prime
				contract and subcontract awards.
							(ii)Requirement to
				meet or exceed Governmentwide goalsThe participation percentage applicable to
				each goal for a fiscal year established under subparagraph (A) for small
				business concerns owned and controlled by service-disabled veterans, qualified
				HUBZone small business concerns, small business concerns owned and controlled
				by socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women may not be less than the participation
				percentage applicable to the Governmentwide goal for such fiscal year
				established under paragraph (1) for such category.
							(C)Consultation
				required
							(i)In
				generalIn establishing goals
				under subparagraph (A), the head of each Federal agency shall consult with the
				Administrator.
							(ii)DisagreementsIf
				the Administrator and the head of a Federal agency fail to agree on a goal
				established under subparagraph (A), the disagreement shall be submitted to the
				Administrator for Federal Procurement Policy for final determination.
							(D)Plan for
				achieving goalsAfter establishing goals under subparagraph (A)
				for a fiscal year, the head of each Federal agency shall develop a plan for
				achieving such goals, which shall apportion responsibilities among the
				employees of such agency having procurement powers.
						(E)Expanded
				participationIn establishing
				goals under subparagraph (A), the head of each Federal agency shall make a
				consistent effort to annually expand participation by small business concerns
				from each industry category in procurement contracts of such agency, including
				participation by small business concerns owned and controlled by
				service-disabled veterans, qualified HUBZone small business concerns, small
				business concerns owned and controlled by socially and economically
				disadvantaged individuals, and small business concerns owned and controlled by
				women.
						(F)ConsiderationThe head of each Federal agency, in
				attempting to attain expanded participation under subparagraph (E), shall
				consider—
							(i)contracts awarded
				as the result of unrestricted competition; and
							(ii)contracts awarded
				after competition restricted to eligible small business concerns under this
				section and under the program established under section 8(a).
							(G)Communication
				regarding goals
							(i)Importance of
				achieving goalsEach procurement employee or program manager
				described in clause (ii) shall communicate to the subordinates of the
				procurement employee or program manager the importance of achieving goals
				established under subparagraph (A).
							(ii)Procurement
				employees or program managers describedA procurement employee or
				program manager described in this clause is a senior procurement executive,
				senior program manager, or Director of Small and Disadvantaged Business
				Utilization of a Federal agency having contracting
				authority.
							.
			(d)Enforcement;
			 Determinations of the total value of contract awardsSection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)), as amended by this Act, is
			 further amended by adding at the end the following:
				
					(3)EnforcementIf
				the Administrator does not issue the report required in paragraph (2) on or
				before the date that is 120 days after the end of the prior fiscal year, the
				Administrator may not carry out or establish any pilot program until the date
				on which the Administrator issues the report.
					(4)Determinations
				of the total value of contract awardsFor purposes of the goals established under
				paragraphs (1) and (2), the total value of contract awards for a fiscal year
				may not be determined in a manner that excludes the value of a contract based
				on—
						(A)where the contract
				is awarded;
						(B)where the contract
				is performed;
						(C)whether the contract is mandated by Federal
				law to be performed by an entity other than a small business concern;
						(D)whether funding
				for the contract is made available in an appropriations Act, if the contract is
				subject to the Competition in Contracting Act; or
						(E)whether the
				contract is subject to the Federal Acquisition
				Regulation.
						.
			3.Reporting on
			 goals for procurement contracts awarded to small business
			 concernsSubsection (h) of
			 section 15 of the Small Business Act (15 U.S.C. 644) is amended to read as
			 follows:
			
				(h)Reporting on
				goals for procurement contracts awarded to small business concerns
					(1)Agency
				reportsAt the conclusion of
				each fiscal year, the head of each Federal agency shall submit to the
				Administrator a report describing—
						(A)the extent of the
				participation by small business concerns, small business concerns owned and
				controlled by veterans (including service-disabled veterans), qualified HUBZone
				small business concerns, small business concerns owned and controlled by
				socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women in the procurement contracts of such
				agency during such fiscal year;
						(B)whether the agency
				achieved the goals established for the agency under subsection (g)(2)(A) with
				respect to such fiscal year; and
						(C)any justifications for a failure to achieve
				such goals.
						(2)Reports by
				AdministratorNot later than 60 days after receiving a report
				from each Federal agency under paragraph (1) with respect to a fiscal year, the
				Administrator shall submit to the President and Congress a report that
				includes—
						(A)a copy of each
				report submitted to the Administrator under paragraph (1);
						(B)a determination of
				whether each goal established by the President under subsection (g)(1) for such
				fiscal year was achieved;
						(C)a determination of
				whether each goal established by the head of a Federal agency under subsection
				(g)(2)(A) for such fiscal year was achieved;
						(D)the reasons for any failure to achieve a
				goal established under paragraph (1) or (2)(A) of subsection (g) for such
				fiscal year and a description of actions planned by the applicable agency to
				address such failure, except that the Administrator must concur with each
				remediation plan;
						(E)for the Federal
				Government and each Federal agency, an analysis of the number and dollar amount
				of prime contracts awarded during such fiscal year to—
							(i)small business concerns—
								(I)in the
				aggregate;
								(II)through sole
				source contracts;
								(III)through
				competitions restricted to small business concerns; and
								(IV)through
				unrestricted competition;
								(ii)small business concerns owned and
				controlled by service-disabled veterans—
								(I)in the
				aggregate;
								(II)through sole
				source contracts;
								(III)through
				competitions restricted to small business concerns;
								(IV)through
				competitions restricted to small business concerns owned and controlled by
				service-disabled veterans; and
								(V)through
				unrestricted competition;
								(iii)qualified HUBZone small business
				concerns—
								(I)in the
				aggregate;
								(II)through sole
				source contracts;
								(III)through
				competitions restricted to small business concerns;
								(IV)through
				competitions restricted to qualified HUBZone small business concerns;
								(V)through
				unrestricted competition where a price evaluation preference was used;
				and
								(VI)through
				unrestricted competition where a price evaluation preference was not
				used;
								(iv)small business concerns owned and
				controlled by socially and economically disadvantaged individuals—
								(I)in the
				aggregate;
								(II)through sole source contracts;
								(III)through
				competitions restricted to small business concerns;
								(IV)through
				competitions restricted to small business concerns owned and controlled by
				socially and economically disadvantaged individuals; and
								(V)through
				unrestricted competition;
								(v)small business concerns owned by an Alaska
				Native Corporation—
								(I)in the
				aggregate;
								(II)through sole
				source contracts;
								(III)through
				competitions restricted to small business concerns;
								(IV)through
				competitions restricted to small business concerns owned and controlled by
				socially and economically disadvantaged individuals; and
								(V)through unrestricted competition;
				and
								(vi)small business concerns owned and
				controlled by women—
								(I)in the
				aggregate;
								(II)through
				competitions restricted to small business concerns;
								(III)through
				competitions restricted using the authority under section 8(m)(2);
								(IV)through competitions restricted using the
				authority under section 8(m)(2) and in which the waiver authority under section
				8(m)(3) was used; and
								(V)through
				unrestricted competition; and
								(F)for the Federal Government and each Federal
				agency, the number, dollar amount, and distribution with respect to the North
				American Industry Classification System of subcontracts awarded during such
				fiscal year to small business concerns, small business concerns owned and
				controlled by service-disabled veterans, qualified HUBZone small business
				concerns, small business concerns owned and controlled by socially and
				economically disadvantaged individuals, and small business concerns owned and
				controlled by
				women.
						.
		4.Senior
			 executives
			(a)TrainingSection 3396(a) of title 5, United States
			 Code, is amended by adding at the end the following: A program
			 established under this subsection shall include training with respect to
			 Federal procurement requirements, including contracting requirements under the
			 Small Business Act (15 U.S.C. 631 et seq.)..
			(b)Performance
			 appraisalsSection 4313 of title 5, United States Code, is
			 amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)meeting the goals
				established by the head of the agency under section 15(g)(2)(A) of the Small
				Business Act (15 U.S.C.
				644(g)(2)(A)).
						.
				
